DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1, 4‐7, 9‐13, 16, 18, 22 and 24‐30 is/are pending.
Claims 2‐3, 8, 14‐15, 17, 19‐21 and 23 are canceled.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) s 1, 4‐7, 9‐13, 16, 18, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelzer et al (US2013/0272594) in view of Matsumoto (US2007/0120845).

Regarding claims 1, 12 and 18, Zelzer teaches a method, comprising:
defining a plurality of curved slices in a 3D medical image data record, the 3D medical image data record relating to
	an elongated anatomical structure,
	a center line of the elongated anatomical structure being defined in the 3D medical image data record, and
	the plurality of curved slices winding around the center line of the elongated anatomical structure,
(Zelzer, Fig. 2; “a reconstructed volume image having a three dimensional (3D) segment representing at least a portion of an intrabony space of one or more cylindrical bones is provided”, “a reconstructed volume image means an image obtained by computed tomography (CT) scanning, an image obtained by magnetic resonance imaging (MRI) scanning”, [0061]; Fig. 2A, curved bone segment rotated around a “longitudinal axis”, [0055]; The unrolling process as depicted in Fig. 2 may be applied to any radius r or any number of radius values (define any number of curved slices => “a plurality of curved slices”) to produce any number of unrolled 2D slices or a stack of unrolled 2D slices; the unrolling method of Matsumoto in Fig. 31 can define any number of curved slices without limit and produce any number of unrolled 2D flat slices as well)
cross-section of the elongated anatomical structure perpendicular to the center line being non-circular, and the cross-section including the plurality of curved slices;
(Zelzer, Fig. 2A, the cross-section of a bone is generally not circular)
	Zelzer does not expressly disclose but Matsumoto teaches:
scanning at least one part of the 3D medical image data record into the plurality of curved slices based on a plurality of rays, each of the plurality of rays originating at the center line, and a sampling distance of the scanning along each respective ray among the plurality of rays being adjusted to a thickness of the elongated anatomical structure along the respective ray; and
(Matsumoto, Fig. 30, “ray casting”, [0013]; Fig. 31, “FIG. 31A shows a cylindrical coordinate system 102 set in the inside of a tubular tissue 101 and a virtual ray 103 radiated from the center axis of the cylindrical coordinate system 102”, [0014]; the ray casting can be carried out at different radiuses with different intervals as an obvious expectation, “In ray casting, a voxel value is acquired from a voxel at each sampling point which is sampled at a regular interval along the path of the ray”, [0006-0008]; as discussed above, the unrolling method of Fig. 31 can define any number of curved slices without limit and produce any number of unrolled 2D flat slices; Zelzer in Fig. 2 shows a similar idea in which any radial axis r may be chosen for a scanned plan after unrolling)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Matsumoto into the system or method of Zelzer in order to visualize three-dimensional volumes of image data in a two-dimensional space using ray casting techniques for the data transformation. The combination of Zelzer and Matsumoto also teaches other enhanced capabilities.
	The combination of Zelzer and Matsumoto further teaches:
unrolling the plurality of curved slices after the scanning, at least one unrolled flat slice being determined from the plurality of curved slices based on unrolling.
(Zelzer, Figs. 1-2; “unrolling the entire cortex of the bone from the cut, about the longitudinal central axis to obtain a coded image which is based on an image of an unrolled bone, for example as depicted in FIG. 2B”, [0059]; “This transformation allows, as shown at 104, generating one or more coded images which are indicative of a value of one or more osteo related characteristics of each of a plurality of radial portions of the imaged bone. As used herein, a radial portion means a portion of the bone along a straight line between the main longitudinal axis of the bone and the outer surface of the cortex and/or along a line which bisects or otherwise divides the body of the imaged bone”, [0064]; unrolling a 3D image volume (Fig. 2A) into a 2D image layer (y axis = longitudinal axis, x axis = angular axis) at radial = r (Fig. 2B); this inherently involves scanning a cylindrical curved surface at radial = r and unrolling the curved image into a 2D image; both unrolling methods of Zelzer (Fig. 2) and Matsumoto (Fig. 31) can define any number of curved slices without limit and produce any number of unrolled 2D flat slices (a stack of unrolled 2D flat slices => “at least one unrolled flat slice”))

Regarding claims 4 and 16, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the plurality of curved slices encase the center line of the elongated anatomical structure in a tubular manner.
(Zelzer, see comments on claim 2)

Regarding claim 5, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein at right angles to the center line of the elongated anatomical structure.
(Zelzer, Fig. 3A, cross section of segmented bone (Fig. 2A) perpendicular to longitudinal axis at a given longitudinal location)

Regarding claim 6, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein each curved slice of the plurality of curved slices includes a cross-section, adjusted to a surface of the elongated anatomical structure.
(Zelzer, Fig. 3A, the shape of the cross section of segmented bone (Fig. 2A) depends on the longitudinal location)

Regarding claim 7, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein each curved slice of the plurality of curved slices represents a surface, mappable onto the surface of the elongated anatomical structure via a central extension.
(Zelzer, see comments on claim 1)

Regarding claim 9, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
defining the plurality of rays, each ray of the plurality of rays intersecting the plurality of curved slices.
(Zelzer, “a radial portion means a linear segment, which is one of some number of linear segments radiating from a longitudinal axis, linear, curved, or graded, of a bone, connecting the longitudinal axis with the bone surface or with some other point outside of the surface of the bone”, [0055]; Matsumoto in Figs. 30, 31D and 31E specifically illustrates the method of performing projections radially from the center axis of an object, [0041])

Regarding claim 10, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the at least one unrolled flat slice includes a plurality of unrolled flat slices, the plurality of unrolled flat slices together forming a volume data record.
(Zelzer, Fig. 2B, when radial r = constant => circular cross section; Zelzer (Fig. 2) and Matsumoto (Fig. 31) can define any number of curved slices without limit and produce any number of unrolled 2D flat slices (a stack of unrolled 2D flat slices => “at least one unrolled flat slice”); in other words, a stack of unrolled 2D flat slices may include any number of unrolled 2D flat slices corresponding to a volume bone data at different radiuses (Zelzer, Fig. 2; Matsumoto, Fig. 31))

Regarding claim 11, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the method as claimed in claim 10, wherein a 2D image is generated via a projection based upon the volume data record.
(Zelzer, Allegra et al, see comments on claim 1)

Regarding claim 13, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the apparatus of claim 12, wherein the apparatus is a medical imaging apparatus.
(Zelzer, Fig. 11; “method and system of imaging and/or diagnosing a bone and, more particularly, but not exclusively, to a method and system of imaging and/or diagnosing a bone from a reconstructed volume image”, [0001])

Regarding claim 22, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the method as claimed in claim 1, wherein the scanning scans the at least one part of the 3D medical image data record into the plurality of curved slices using ray tracing or ray casting.
(Matsumoto, Figs. 30A and 30B; “ray casting”, [0008, 0012]; “ray tracing”, [0152])

Regarding claim 24, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the method as claimed in claim 1, wherein the scanning scans the at least one part of the 3D medical image data record into the plurality of curved slices using adaptive ray casting or adaptive ray tracing.
(Matsumoto, Figs. 30A and 30B; “FIGS. 30A and 30B show an example of display of an exfoliated image of a tubular tissue using a cylindrical coordinate system in ray casting”, [0012]; “as shown in FIG. 30A, a viewpoint 91 is placed on a center line 94 of a colon 93. Virtual ray 92 is radiated from the viewpoint 91 in directions perpendicular to the center line 94, and an image of the inner wall surface of the colon 93 is generated”, [0013]; the ray casting technique is adaptively applied to generate an image of the inner wall surface of an object with a particular shape and dimensions)

Regarding claim 26, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the method as claimed in claim 1, wherein each of the plurality of rays is radial to the center line.
(Matsumoto, Figs. 30-31)

Claim(s) 25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelzer et al (US2013/0272594) in view of Matsumoto (US2007/0120845) and further in view of Dekel et al (US2008/0055308).

Regarding claim 25, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination The combination does not expressly disclose but Dekel teaches the method as claimed in claim 24, wherein the scanning comprises adjusting the sampling distance of the scanning along each respective ray among the plurality of rays to the thickness of the elongated anatomical structure along the respective ray.
(Dekel, Fig. 11, different radiuses of different rays; different thicknesses along different angles (different rays))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Dekel into the modified system or method of Zelzer and Matsumoto in order to visualize three-dimensional volumes of image data in a two-dimensional space using ray casting techniques with arbitrary ray radiuses for better viewing different shapes of internal surfaces in a 3D image data volume. The combination of Zelzer, Matsumoto and Dekel also teaches other enhanced capabilities.

Regarding claim 27, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination of Zelzer, Matsumoto and Dekel teaches the method as claimed in claim 1, wherein the plurality of rays includes a first ray and a second ray, a first sampling distance of the scanning along the first ray being shorter than a second sampling distance of the scanning along the second ray.
(Dekel, Fig. 11, different radiuses of different rays)

Regarding claim 28, the combination of Zelzer, Matsumoto and Dekel teaches its/their respective base claim(s).
The combination further teaches the method as claimed in claim 27, wherein the thickness of the elongated anatomical structure is smaller along the first ray than along the second ray.
(Dekel, Fig. 11, different thicknesses along different angles (different rays))

Regarding claim 29, the combination of Zelzer and Matsumoto teaches its/their respective base claim(s).
The combination of Zelzer, Matsumoto and Dekel teaches the method as claimed in claim 26, wherein the plurality of rays includes a first ray and a second ray, a first sampling distance of the scanning along the first ray being shorter than a second sampling distance of the scanning along the second ray, and the thickness of the elongated anatomical structure being smaller along the first ray than along the second ray.
(Dekel, Fig. 11, different radiuses of different rays; different thicknesses along different angles (different rays))


Allowable Subject Matter
Claim(s) 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).
The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 30 recite(s) limitation(s) related to defining curved slices based on specific bone layers. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Response to Arguments
Applicant's arguments filed on 11/4/2021 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1 and 10, Applicant, in pages 9-15 of the remarks, argues that the combination of the cited reference(s) fails to teach certain limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				11/17/2021